Title: To George Washington from Major General Stirling, 29 November 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


  
    Dear Sir
    Elizabeth Town [N.J.] Novr 29th 1778
  
Since Writeing the letter which accompany’s this, I have had an Oppertunity of gaining some Articles of Intelligence. vizt that more transport Ships are prepareing and fitting for Sea. that a good deal of Hessian Baggage was Embarked. a frigate of 36 Guns Came in Yesterday, every Mast gone by the board. they are forming a line Across New York Island from Bloomendale to Turtle Bay to be Guarded by five Hessian and three Brittish Regiments. Wm Byard and Andrew Allen embarked and Sailed on friday last for England. John Terril Esqr. Appointed Govr of St Augustine, and gone with the last fleet, this last Circumstance is one that would lead us to Conjecture the Course of their destination. I have only to Add that with the Greatest Regard & Esteem I am your Excellency’s Most Obedient Humble Servt

  Stirling,

 